        Case 1:19-cv-01720-LJV Document 2-1 Filed 12/30/19 Page 1 of 25



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NEW YORK

 NEW YORK STATE VEGETABLE
 GROWERS ASSOCIATION, INC. and                        Case No. __________
 NORTHEAST DAIRY PRODUCERS
 ASSOCIATION, INC.                                    Date: 12/30/19

        Plaintiffs,

 v.

 ANDREW CUOMO, in his official capacity
 as Governor of New York, LETITIA JAMES,
 in her official capacity as Attorney General
 of New York, and ROBERTA REARDON,
 in her official capacity as Commissioner of
 the New York Department of Labor,

        Defendants.



        BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION FOR TEMPORARY
          RESTRAINING ORDER AND PRELIMINARY INJUNCTION
                         AGAINST DEFENDANTS


                                   INTRODUCTION

      Plaintiffs New York State Vegetable Growers Association, Inc. (“NYSVGA”) and

Northeast Dairy Producers Association, Inc. (“NEDPA”) respectfully submit this Brief

in Support of their Motion for a Temporary Restraining Order and Preliminary

Injunction. Plaintiffs respectfully request this Court temporarily restrain Defendants

from applying and enforcing the Farm Labor Fair Practices Act, 2019 N.Y. Sess. Laws

ch. 105, § 2(2) (the “Act”), pending hearing on their Motion for Preliminary Injunction.

At hearing on Plaintiff’s Motion for Temporary Injunction, Plaintiffs further will request

an order preliminarily enjoining Defendants from applying and enforcing the Act
                                                                                         EXHIBIT
                                                                                           1
        Case 1:19-cv-01720-LJV Document 2-1 Filed 12/30/19 Page 2 of 25




pending trial on the merits. In the alternative, Plaintiffs request an order temporarily

restraining and preliminarily enjoining application and enforcement of the Act until

contradictions in the Act are addressed by further legislation and/or regulation.

       The Act’s fatal flaw lies in the fact that it defines “farm laborer” to include

supervisors, farm owners and family members of farm owners. 2019 N.Y. Sess. Laws

ch. 105, § 4. However, if farms classify those persons as farm laborers, they would be

subject not only to the Act’s wage, hour and overtime requirements, but also to the

Act’s provisions conferring upon farm laborers rights with respect to collective

bargaining. If supervisors, owners and family members are classified as farm laborers,

they have the right to engage in concerted activity along with other employees. But

supervisors, owners and family members are also agents of the farm business, and so

they must not engage in conduct that would discourage concerted activity, assist in

forming of a union, or otherwise violate the rights of farm laborers.

       Farms thus find themselves on the horns of a dilemma. They can either classify

supervisors, owners and family members as farm laborers -- assuring violation of the

Act’s collective bargaining provisions; or risk violating the provisions of New York’s

labor laws, which expose the farms to civil liability and criminal prosecution. This

untenable dilemma renders the Act unconstitutional on due process grounds.

       Further, the Act conflicts with Section 14(a) of the National Labor Relations Act

(“NLRA”). The New York Act includes supervisors as part of the pool of farm labor

workers who may engage in concerted activities, but the NLRA expressly prohibits

states from adopting such legislation. As such, the Act is preempted by federal law.

                                              2
        Case 1:19-cv-01720-LJV Document 2-1 Filed 12/30/19 Page 3 of 25




                               STATEMENT OF FACTS

   A. The Act Works Harm And Injustice Which Undermines The Legislature’s
      Stated Purpose In Adopting The Act.

      Historically, “agricultural workers” have been excluded from the NLRA as well

as the overtime pay provisions of the federal Fair Labor Standards Act of 1938 (29

U.S.C. 201, et seq.). While the Act purports to help agricultural workers by eliminating

that exclusion, the harsh economic impact on farms, particularly small farms, will

undoubtedly harm both farms and farm workers in many respects. (Exhibit 9) By

adding supervisors, managers, family members, owners, professional and

administrative employees to the class of workers entitled to the day of rest, 60 hour

limitation and overtime pay, this economic impact is even greater.

      Plaintiffs have attempted to work with government officials in an attempt to

minimize the Act’s adverse impacts, only to see their concerns ignored. (Exhibits 18, 19)

As a result, the Act’s adverse impacts remain and, indeed, have only been heightened,

as the Act’s implementation date approaches. Id.

   B. The Organizational Plaintiffs Exist To Protect Those Harmed By The Act.

      Plaintiff NYSVGA is one of the oldest agricultural organizations in New

York.(Exhibit 19) Founded in 1911, the association is a not-for-profit corporation that

serves commercial fresh market, storage, and processing vegetable growers. Id.

NYSVGA’s members consist of farm growers of varying sizes. Id. NYSVGA plays a

vital role in educating members and helping them to comply with laws to remain

competitive in a commodity based market that trades internationally. Id.



                                            3
        Case 1:19-cv-01720-LJV Document 2-1 Filed 12/30/19 Page 4 of 25




       Plaintiff NEDPA was established in 1993 to give northeast dairy producers a

united voice in important issues that have emerged on the dairy horizon, as well as

helping member farms with specific regulatory and compliance challenges on their own

farms. (Exhibit 18) NEDPA members manage over 200,000 cows and create a major

economic impact in the State. Id.

       Plaintiffs each have members who are directly subject to (and regulated by) the

Act’s requirements and will suffer irreparable injury from the Act’s implementation on

January 1, 2020. (Decl. of Jon Greenwood, Exhibit 18; Decl. of Brian Reeves, Exhibit 19).

Plaintiffs’ members will be subjected to invasion of a legally protected interest that is

concrete and particularized, actual and imminent, that will be redressed by the

requested relief without the need for individual members as plaintiffs. Id.

       Moreover, Plaintiffs each have suffered an imminent injury as an organization

that is distinct, palpable and fairly traceable to enforcement of the Act. (Decl. of Jon

Greenwood, Exhibit 18; Decl. of Brian Reeves, Exhibit 19). As a result of the Act, both

NYSVGA and NEDPA have been forced to devote substantial resources and time to

both educate and counsel their members about how to comply with the Act, and pursue

clarification and relief from the State regarding the Act’s ambiguous and contradictory

terms and requirements. Id. The time, money, and effort expended has been

considerable, including multiple webinars, a five day Roadshow throughout the State,

development of a White Paper to the governor and legislature detailing the concerns

raised herein, newsletters, telephone calls and meetings with members to educate on

the law, and numerous meetings with regulatory agencies and legislators in Albany. Id.

                                             4
        Case 1:19-cv-01720-LJV Document 2-1 Filed 12/30/19 Page 5 of 25




This impact will only be exacerbated once Plaintiffs’ members are subjected to the Act’s

requirements, enforcement actions, union organizing activities, investigations and

penalties. Id. The time and money Plaintiffs have spent – and will be spending –

helping their members understand and comply with the Act prevents them from

assisting members with other matters and concerns. Id. A favorable decision would

redress Plaintiffs’ injuries, and provide time for the State of New York to correct the

unlawful deficiencies in the Act. Id.

       Plaintiffs reside in this judicial district and the Act’s requirements will be felt in

this judicial district. (Decl. of Jon Greenwood, Exhibit 18; Decl. of Brian Reeves, Exhibit

19).

   C. The Defendants Are Responsible For Enactment, Application And
      Enforcement Of The Act.

       Defendant Andrew Cuomo is the current Governor of New York and has, among

many responsibilities, the authority to sign into law bills tendered by the New York

Legislature and to oversee enforcement and administration of those laws. Governor

Cuomo signed the Act into law on July 17, 2019. (Exhibit 3) He maintains his principal

place of business in the State Capitol Building in Albany, New York.

       Defendant Letitia James is the Attorney General of New York, the State’s chief

legal officer. As part of her duties, Attorney General James oversees the Labor Bureau,

which investigates violations of minimum wage, overtime, prevailing wage, and other

basic labor laws throughout the State and brings civil and criminal actions against

employers who violate these laws. (N.Y. Lab. Law Article 7, § 214, Exhibit 7) She


                                              5
         Case 1:19-cv-01720-LJV Document 2-1 Filed 12/30/19 Page 6 of 25




maintains her principal place of business in the State Capitol Building in Albany, New

York.

        Defendant Roberta Reardon is Commissioner of the New York Department of

Labor and is head of the State agency responsible for administering and enforcing State

labor laws and regulations, including the Act. (N.Y. Lab. Law Article 2, § 21) She

maintains her principal place of business in the State Campus Building in Albany, New

York.

   D. The Act Fundamentally Changes The Relationship Between Farm And Farm
      Laborer But, In So Doing, Creates Contradictory Obligations.

        On July 17, 2019, the New York State Legislature passed the Act. See 2019 N.Y.

Sess. Laws ch. 105. The Legislature found “that agriculture is one of New York’s

leading and most important industries, resulting in over $5 billion annually and making

New York a global leader in many crops and agricultural products.” Id. § 2(1). The

Legislature also found that 98% of New York’s farms are family owned and these farms

contributed $2.4 billion to the State’s GDP in 2017.” Id. The Legislature also found that

the success of New York’s robust agricultural industry is due to “collaborative work

between farmers and farm laborers.” Id. § 2(2).

        Among other things, the Act (i) mandates that farm laborers be given one day of

rest in every calendar week, id. § 4; (ii); prohibits farms from requiring any employee to

work more than 60 hours in any calendar week, id. § 6; and (iii) provides that farms may

permit farm laborers to work more than 60 hours, but must pay overtime at the hourly

rate of 1.5 times the regular rate of pay for all hours in excess of 60 hours or for work on


                                             6
        Case 1:19-cv-01720-LJV Document 2-1 Filed 12/30/19 Page 7 of 25




the employee’s day of rest, id. Most significantly, for the purposes of this Motion, the

Act prohibits farms from interfering with farm laborers’ right to collectively bargain. Id.

§§ 3, 19-21. The Act purports to grant farm laborers the right to engage in concerted

activity, to form unions and to collectively bargain wages, hours and terms and

condition of employment starting on January 1, 2020.

       Under the Act, authority to regulate the one day of rest, 60 hour maximum work

week and overtime provisions of the law is placed with the New York State Department

of Labor (“NYSDOL”). The Act’s requirements in regard to the right of farm laborers to

engage in concerted activities, to form unions and engage in collective bargaining are

delegated to the New York Public Employment Relations Board (“PERB”).

       The Act’s definition of “farm laborer” includes supervisors, farm owners and

family members of farm owners. “Farm labor” is defined, for purposes of the NYSDOL

wage and hour regulatory authority, as follows: “The term ‘farm labor’ shall include all

services performed in agricultural employment in connection with cultivating the soil,

or in connection with raising or harvesting of agricultural commodities, including the

raising, shearing, caring for and management of livestock, poultry or dairy.” See 2019

N.Y. Sess. Laws. ch. 105, § 4 (amending N.Y. Lab. Law Article 5, § 161(1)).

       While “farm labor” is defined for purposes of the NYSDOL wage and hour

regulatory authority, the term farm laborer is not. Presumably a “farm laborer” is one

who performs farm labor. Because the definition of “farm labor” includes work “in

connection with” the work described above, it appears that anyone that works on a



                                             7
        Case 1:19-cv-01720-LJV Document 2-1 Filed 12/30/19 Page 8 of 25




farm is performing work in connection with farm work and is, therefore, a “farm

laborer” covered under the hour limitations and overtime provisions of the law.

      Under the Act, “farm laborer” is defined for purposes of the PERB regulatory

authority. “Farm laborers” are expressly and broadly defined to include any individual

engaged or permitted by an employer to work on a farm, except the parent, spouse,

child, or other member of the employer’s immediate family. 2019 N.Y. Sess. Laws ch.

105, § 3 (amending N.Y. Lab. Law Article 20, § 701(3)).

      On the face of the Act, farms are obligated to instruct their supervisory

employees, owners and owner family members not to engage in certain activities that

would be unduly influential (one way or the other) to those workers’ rights to engage in

concerted activity. See 2019 N.Y. Sess. Laws ch. 105, § 19 (amending N.Y. Lab. Law

Article 20 § 704b) (Exhibits 3 and 8). But because supervisors and family members are

themselves farm laborers, with the right to collectively bargain, instructing them in such

a manner would interfere with their right to engage in concerted activity. By definition,

a farm would violate the Act simply by virtue of complying with it.

   E. The Industry Expressed Concerns With Application And Enforcement Of The
      Act.

      Under the Act, the New York State Department of Labor (“NYSDOL”) is vested

with authority to regulate the wage and hour provisions of the Act, while the Public

Employment Relations Board (“PERB”) is vested with authority to regulate the Act’s

concerted activity, union selection, contract formation, and arbitration provisions. The




                                            8
        Case 1:19-cv-01720-LJV Document 2-1 Filed 12/30/19 Page 9 of 25




Attorney General is vested with authority to pursue criminal prosecution for violations

of the New York Labor Law. (Exhibit 7)

      Following passage of the Act, Plaintiffs engaged with the Legislature and the

Governor in the process of implementing the Act in an attempt to assure the legislation

did not harm farms. (Exhibits 10, 18 and 19) Since passage of the legislation, Plaintiffs

have also tried to secure further clarification of the Act’s terms through the NYSDOL

administrative rulemaking process and educational programs designed to educate

farms and regulatory authorities regarding the impact of the Act. (Exhibits 18 and 19)

      During the week of November 18, 2019, Plaintiffs organized and conducted a

“Labor Roadshow” in five (5) cities throughout the state. Id. The Roadshow consisted

of five (5) full day programs to explain the Act to farmers. Id. Representatives from the

NYSDOL and PERB agreed to attend the Roadshow. Id.

      NYSDOL had committed to issue a frequently asked questions and answers list

(“FAQ”) prior to the Roadshow. Id. The expressed intention was that agents from the

NYSDOL would be present at the Roadshow to educate farmers and Plaintiffs’

members on the interpretations and compliance requirements under the Act. NYSDOL

was unable to complete that FAQ prior to the Roadshow. Id. However, the agencies

did present their preliminary understandings on interpretations and compliance

requirements during the Roadshow. Id.

      The presentations by NYSDOL and PERB demonstrated that the implementation

of the Act would be problematic for farms. Principal among the concerns of the

industry was the lack of an exclusion from coverage under the Act for farm owners and

                                            9
       Case 1:19-cv-01720-LJV Document 2-1 Filed 12/30/19 Page 10 of 25




their extended family, as well as supervisors or executives, administrative and

professional employees. These concerns were acknowledged on each day of the

Roadshow, but the NYSDOL and PERB presenters could only comment that it was

hoped this would be resolved prior to implementation of the Act. Id.

      Following the Roadshow, on December 13, 2019, Plaintiffs submitted a “White

Paper” to Governor Cuomo and the New York Legislature. Id. The purpose of the

White Paper was to outline the missing exclusions and definitions in the Act and the

inherent contradictions arising from those omissions, the harm that would arise from

implementing the law without resolution of those issues, and to identify specific

language changes that might resolve those issues, allowing Plaintiffs to reduce the

imminent harm by properly educating farmers to implement the Act. Id.

      The White Paper specifically addressed the failure of the Act to exclude

supervisors, owners and family members of owners, stating:

             [T]he following issues have been determined to be
             fundamental impediments to effectively implementing the
             new law. These two topics are: (1) coverage of foreman,
             supervisors, executives, administrators and professionals; (2)
             the definition of an owner for purposes of exclusion of
             family members under the Act. These two topics are of vital
             importance under all parts of the Act.
             ...
             this is so vital to the operation of farms and successful
             implementation of the law, that it cannot be ignored. The
             inability to make these policy decisions undermines the
             ability to implement compliance, due to the impact on the
             individuals that will be obligated to implement policy
             changes.
             Additionally, many of the forms and documents that are to
             be made available to farm employers and employees are not

                                           10
        Case 1:19-cv-01720-LJV Document 2-1 Filed 12/30/19 Page 11 of 25




                available. Without these, farms cannot fully comply. Even if
                they are issued now, farms do not have enough time to
                complete them by January 1, 2020.
(Exhibit 10).

   F. The FAQ Confirms The Impossibility Of Complying With The Act.

       The FAQ was not released until December 17, 2019, one month after the Labor

Roadshow. The FAQ contained these provisions, which only exacerbated the concerns

of the industry regarding coverage:

                4. Who is covered by the day-of-rest provision of the FLFLPA? All farm
                laborers are covered except for the foreman in charge (may be more than
                one), and members of the employer’s immediate family including a
                parent, child, or spouse.

                5. Who is covered by the over-60 overtime provision of the FLFLPA? All
                farm laborers, including crew leader/chief and foremen in charge, are
                covered by the overtime provisions of the Act except for the members of
                the employer’s immediate family including a parent, child or spouse.

                6. Are family members of LLCs, S-corps, C-Corps or partnerships
                excluded from the day of rest and overtime provisions? Yes, the
                immediate family members, including a parent, child or spouse, are
                excluded from the day of rest and overtime provisions. The immediate
                family members of shareholders are not excluded from the day of rest and
                overtime provisions.

(Exhibit 11)

       The FAQ does exclude a “foreman in charge”, but only from the one day of rest

provision, and there is no definition of “foreman in charge.” None of the FAQs identify

an exemption for supervisors, other than the one concerning the one day of rest for

foreman in charge. Neither the Act or the FAQs identify the standard exemption for

bona fide executive, administrative or professional employees recognized under federal

and state laws concerning overtime pay.

                                             11
       Case 1:19-cv-01720-LJV Document 2-1 Filed 12/30/19 Page 12 of 25




                                      ARGUMENT

       The Court should temporarily restrain enforcement of the Act. Farms are

incapable of complying with the Act’s provisions as long as supervisors, owners and

family members are included within the definition of “farm laborers”, who are entitled

to wage, overtime and collective bargaining protections.

       Plaintiffs are likely to succeed on the merits of their claim because the due

process clause of the United States Constitution prohibits a State from adopting

legislation with which its citizens cannot comply. (Section I.A). Plaintiffs are also likely

to succeed on the merits of their federal preemption claim because the NLRA prohibits

states from forcing employers to classify supervisors as employees. (Section I.B).

       Plaintiffs’ member farms will suffer irreparable harm from the fact that they are

incapable of fully complying with the Act. They also suffer irreparable harm from

classifying supervisors as employees – a classification which cannot be undone once the

Court strikes down the Act’s requirement (or once the Legislature recognizes how inane

and contrary to law such a classification is and amends the Act). Plaintiffs also suffer

harm which cannot be remedied by money damages as a result of being unable to

advise members as to how to comply with their obligations under the Act and being

diverted from their core mission. (Exhibits 18 and 19)

I.     Plaintiffs Are Entitled To A Temporary Restraining Order If They Establish A
       Reasonable Likelihood Of Success On The Merits And Irreparable Harm.

       The standard for either a temporary restraining order or preliminary injunction

is well established. The plaintiff must show 1) irreparable harm and 2) either (a) the



                                             12
         Case 1:19-cv-01720-LJV Document 2-1 Filed 12/30/19 Page 13 of 25




likelihood of success on the merits or (b) the existence of sufficiently serious questions

on the merits to make them a fair ground for litigation and a balance of hardships

tipping decidedly in favor of the plaintiff. See Cty. of Nassau v. Leavitt, 524 F.3d 408, 414

(2d Cir. 2008). “In the Second Circuit, the standard for a temporary restraining order is

the same as for a preliminary injunction.” Jackson v. Johnson, 962 F. Supp. 391, 392

(S.D.N.Y. 1997).

         Plaintiffs have established the prerequisites to injunctive relief, entitling them to

a temporary restraining order prohibiting application and enforcement of the Act.

II.      PLAINTIFFS ARE LIKELY TO PREVAIL ON THE MERITS OF THEIR
         CLAIMS.

      A. The Act Is Unenforceable Because It Is Inconsistent And Incapable Of Lawful
         Performance.

         The Fourteenth Amendment to the United States Constitution provides that no

state “shall deprive any person of life, liberty, or property, without due process of law.”

U.S. Const. amend. XIV. Holding an individual criminally liable for failing to comply

with a duty imposed by statue, with which it is legally impossible to comply, deprives

that person of his due process rights. Doe v. Snyder, 101 F. Supp. 3d 722, 723-24 (E.D.

Mich. 2015). Courts must “assume that man is free to steer between lawful and

unlawful conduct, [and, therefore,] insist that laws give the person of ordinary

intelligence a reasonable opportunity to know what is prohibited, so that he may act

accordingly.” Grayned v. City of Rockford, 408 U.S. 104, 108 (1972).

         “It is well settled that the law is not so unreasonable as to require the

performance of impossibilities as a condition to the assertion of acknowledged rights . . .


                                               13
       Case 1:19-cv-01720-LJV Document 2-1 Filed 12/30/19 Page 14 of 25




and, when Legislatures use language so broad as to lead to such results, courts may

properly say that the Legislature did not intend to include those cases in which a literal

obedience has become impossible.” Gigliotti v. N.Y., C. & S. L. R. Co., 107 Ohio App.

174, 181, 157 N.E.2d 447, 452 (1958). “If a statute apparently requires the performance of

something which cannot be performed, a court may hold it inoperative.” Id.

       In RxUSA Wholesale, Inc. v. HHS, the plaintiffs brought a motion for a preliminary

injunction, seeking to enjoin Defendants Department of Health and Human Services

and the U.S. Food and Drug Administration (“FDA”) from making effective an FDA

regulation promulgated to enforce § 503(e)(1)(A) of the Prescription Drug Marketing

Act of 1987 (“PDMA”). 467 F. Supp. 2d 285, 292-93 (E.D.N.Y. 2006). The Rule required

wholesale distributors who are not authorized distributors to provide a pedigree

statement “identifying each prior sale, purchase, or trade of such drug” that shall

include “the business name and address of all parties to each prior transaction

involving the drug, starting with the manufacturer”, while at the same time exempting

authorized distributors from the pedigree requirement. Id. at 299. To the extent that it

did so, the plaintiffs maintained, the Rule made it impossible for the unauthorized

wholesale distributors to comply with the regulation as written. Id. That impossibility

of compliance, the plaintiffs argued, rendered the regulation unconstitutional. Id.

       The district court agreed and granted the motion for preliminary injunction,

reasoning that “creating such an unworkable situation could not have been Congress'

intent.” Id. at 305. The district court’s preliminary injunction was affirmed by the

Second Circuit. HHS v. RxUSA Wholesale, Inc., 285 F. App’x 809, 812 (2d Cir. 2008).

                                            14
        Case 1:19-cv-01720-LJV Document 2-1 Filed 12/30/19 Page 15 of 25




       Similarly, in Doe v. Snyder, supra, the district court struck down a state

requirement to maintain an identification card because it was “legally impossible to

comply” with the requirement if a person was homeless. To obtain a card, the Michigan

Secretary of State required two documents showing the person’s address, which a

homeless person could not provide. Snyder, 101 F. Supp. 3d at 724-25. As a result of the

impossibility of performance, the requirement failed to pass Constitutional muster. Id.

       That is exactly the situation in which Plaintiffs’ member farms find themselves

following passage of the Act. Section 3 of 2019 N.Y. Sess. Laws. ch. 105 addresses

unionization of farm laborers. Section 3 defines “farm laborer” as “any individual

engaged or permitted by an employer to work on a farm, except the parent, spouse,

child, or other member of the employer’s immediate family.” Thus, by the Act’s express

terms, coverage extends to farm owners and their extended family, as well as to salaried

supervisors, executives, administrative, and professional employees. The only

exclusion to be found is the exclusion of the parent, spouse, child or other member of

the employer’s immediate family. The NYSDOL has now interpreted that exclusion not

to apply to “shareholders” and their immediate family members. (Exhibit 11)

       The Act also defines “farm labor” under its wage provisions (but not farm

laborer). It defines ”farm labor” as “all services performed in agricultural employment

in connection with cultivating soil, or in connection with raising or harvesting

agricultural commodities, including raising, shearing, caring for and management of

livestock . . . .” ch. 105, § 4. (Exhibit 3) The breadth of that provision – and, in



                                              15
        Case 1:19-cv-01720-LJV Document 2-1 Filed 12/30/19 Page 16 of 25




particular, the “connection with” language – similarly would include supervisors and

family members within the ambit of individuals providing “farm labor”.

       This presents the risk farms will violate the Act whether or not they classify

supervisors and family members as farm laborers. This damned if you do, damned if

you don’t dilemma arises as follows: Under § 19 of the Act, it is unlawful “for an

agricultural employer to . . . discourage an employee from participating in a union

organizing drive, engaging in protected concerted activity, or otherwise exercising the

rights guaranteed under this article.” (Exhibit 3; N.Y. Lab. Law Article 20, § 704-b;

Exhibit 9) Supervisors, owners and family members who are themselves farm laborers

cannot be discouraged by the farm from exercising these rights. But it is also unlawful

for an employer to “(1) spy upon . . . through agents or any other person, any activities

of employees or their representative . . . or (2) dominate or interfere with the formation

of [a union] . . . by participating or assisting in supervising . . . the initiation or creation

of [a union] . . . . or the meetings . . . elections of [a union] or by urging the employees to

join [a union].” (N.Y. Lab. Law Article 20, § 704; Exhibit 9)

       The dilemma here is obvious. Farms cannot interfere with supervisor rights to

engage in union activities, yet supervisors are also agents of the farm, and therefore,

they are prohibited from engaging in such activities. If a farm tells its supervisors not to

participate or assist in the creation of a union, or to refrain from attending union

meetings and voting in union elections, it is violating the supervisor/farm laborer’s

rights under the Act. But if a farm does not so instruct its supervisors, it is violating the

collective bargaining rights of its other, non-supervisory farm laborers.

                                               16
          Case 1:19-cv-01720-LJV Document 2-1 Filed 12/30/19 Page 17 of 25




          Similarly, employers are obligated by law to instruct their supervisory

employees not to engage in certain activities that would be unduly influential (one way

or the other) to those workers’ rights to engage in concerted activity. See 2019 N.Y. Sess.

Laws ch. 105, § 19. But if supervisors are covered by the Act (and they are not excluded

under § 701(3)(c)), farms are prohibited from interfering with their rights to

communicate with other workers regarding unions. This creates an unworkable Catch

22, imposing on farms an obligation to engage in conduct that would violate other

provisions of the Act and thereby creating conflicting prohibitions that cannot be

reconciled. This reality has been recognized under federal law for decades -- and

resolved by excluding supervisors from unions. (Section II.B. below)

          The same concern exists regarding family members of owners and part owners of

farms, where communications could constitute interference with concerted activities,

yet the farms may be restricted from acting to deter those communications. Indeed,

farms routinely employ nieces and nephews or other family members. (Exhibit 15)

Those individuals and others may have rights to the farm through estate planning or

simply family relationships that earn ownership through “sweat equity” or through

earned opportunity to buy into the business. (Exhibit 22) The Act’s language in this

respect therefore makes compliance impossible because it flouts the reality of family

relations on farms. Farms must know which family members to restrict from

involvement in activities that could unduly influence concerted activity -- and which

family members it must allow to participate in such activities. (Compare Exhibits 15,

16, 17)

                                              17
        Case 1:19-cv-01720-LJV Document 2-1 Filed 12/30/19 Page 18 of 25




   B. The Act Is Preempted By Federal Law To The Extent It Includes Supervisors
      Within The Definition Of Farm Laborers.

       The Supremacy Clause of the United States Constitution provides that federal

law “shall be the supreme Law of the Land; . . . anything in the Constitution or Laws of

any State to the Contrary notwithstanding.” U.S. Const. Art. VI, cl. 2. Accordingly,

“[u]nder the doctrine of preemption, a corollary to the Supremacy Clause, any state or

municipal law that is inconsistent with federal law is without effect.” Greater N.Y.

Metro. Food Council, Inc. v. Giuliani, 195 F.3d 100, 104-05 (2d Cir. 1999) (abrogated on

other grounds); see also Cipollone v. Liggett Group, Inc., 505 U.S. 504, 516 (1992) ("state law

that conflicts with federal law is 'without effect'").

       There are two basic types of preemption, express and implied. See Cipollone, 505

U.S. at 516. Express preemption is achieved by way of an explicit statement in a

statute’s language, or an “express congressional command.” Id. Implied preemption

occurs either when state law actually conflicts with federal law (i.e., conflict

preemption), or “if federal law so thoroughly occupies a legislative field as to make

reasonable the inference that Congress left no room for the States to supplement it”

(known as field preemption). Id. (citations and internal quotation marks omitted); see

also In re JetBlue Airways Corp. Privacy Litig., 379 F. Supp. 2d 299, 312 (E.D.N.Y. 2005).

       Field preemption occurs “if federal law so thoroughly occupies a legislative field

as to make reasonable the inference that Congress left no room for the States to

supplement it.” Cipollone, 505 U.S. at 516 (citations and quotation marks omitted). The

Supreme Court has recognized that field preemption applies where a state law “stands


                                              18
        Case 1:19-cv-01720-LJV Document 2-1 Filed 12/30/19 Page 19 of 25




as an obstacle to the accomplishment and execution of the full purposes and objectives

of Congress.” English v. Gen. Elec. Co., 496 U.S. 72, 79 (1990) (quotation omitted).

       Congressional intent is “the ultimate touchstone of pre-emption analysis.”

Cipollone, 505 U.S. at 516; see also FMC Corp. v. Holliday, 498 U.S. 52, 56 (1990) (“In

determining whether federal law pre-empts a state statute, we look to congressional

intent.”). Intent for the federal government to exclusively occupy a field “may be

inferred from a ‘scheme of federal regulation . . . so pervasive as to make reasonable the

inference that Congress left no room for the States to supplement it,’ or where an Act of

Congress ‘touch[es] a field in which the federal interest is so dominant that the federal

system will be assumed to preclude enforcement of state laws on the same subject.’”

English, 496 U.S. at 79 (quoting Rice v. Santa Fe Elevator Corp., 331 U.S. 218, 230 (1947)).

       In this case, the Act is preempted by federal law to the extent it requires farms to

classify supervisors as employees, with rights to wage, overtime and collective

bargaining protections. The Act conflicts with the NLRA and attempts to legislate in a

field dominated by the NLRA.

       Passed in 1935, the NLRA (originally known as the Wagner Act), afforded

workers the right to bargain collectively with their employers over wages, hours, and

other terms and conditions of employment. While the NLRA applied to “employees” in

general, it excluded agricultural workers (and other limited categories of workers) from

the provision of these rights. The agricultural worker exemption remains to this day.

       The NLRA also defines both “employers” and “supervisors”. “The term

‘employer’ includes any person acting as an agent of an employer, directly or indirectly,

                                              19
        Case 1:19-cv-01720-LJV Document 2-1 Filed 12/30/19 Page 20 of 25




but shall not include [various exceptions inapplicable to farms].” 29 U.S.C. § 152(2).

“Supervisors” are defined as “any individual having authority, in the interest of the

employer, to hire, transfer, suspend, lay off, recall, promote, discharge, assign, reward,

or discipline other employees, or responsibly to direct them, or to adjust their

grievances, or effectively to recommend such action, if in connection with the foregoing

the exercise of such authority is not of a merely routine or clerical nature, but requires

the use of independent judgment.”1 29 U.S.C. § 152(11).

       The NLRA clearly excludes supervisors from the definition of employees.

Specifically, Section 2 expressly excludes supervisors from the definition of “employee”.

Section 14(a) goes a step further and exempts employers from the duty to consider

supervisors as employees under any law related to collective bargaining. “Whether a

person enjoys supervisory status will determine, among other matters, that person’s

right to vote in a union election, entitlement to Section 7 Rights [to engage in concerted

activities], and ability to bind the employer by statements and actions.” (See The

Developing Labor Law § 27. III.C.2.a (7th ed. 2019); Exhibit 12).

       For a time, federal labor laws permitted supervisors to form their own union, but

that law was abrogated in the 1947 Amendments to the NLRA. Now the National

Labor Relations Board lacks authority to include supervisors in bargaining units with

other employees or to establish units composed of supervisory personnel.



1Although the NLRA’s worker protections have no application to farm laborers, the definitions of
“employer” and “supervisor” do not exclude farms or agricultural industries. Thus, farms are
“employers” and their supervisors are “supervisors” under the NLRA. Accordingly, any law which
obligates a farm to treat its supervisors as employees irreconcilably conflicts with the NLRA.

                                                 20
       Case 1:19-cv-01720-LJV Document 2-1 Filed 12/30/19 Page 21 of 25




       States are prohibited from extending collective bargaining rights to supervisors.

See Beasley v. Food Fair of N.C., Inc., 416 U.S. 653 (1974). Section 14(a) of the NLRA

provides that employers shall not be compelled to treat supervisors as employees in

relation to any law relating to collective bargaining.

              (a) Supervisors as union members. Nothing herein shall
              prohibit any individual employed as a supervisor from
              becoming or remaining a member of a labor organization,
              but no employer subject to this Act [29 U.S.C. §§ 151–158,
              159–169] shall be compelled to deem individuals defined
              herein as supervisors as employees for the purpose of any
              law, either national or local, relating to collective bargaining.

29 U.S.C. § 164(a).

       Indeed, this case is controlled by the Supreme Court’s decision in Beasley. In

Beasley, the Court considered whether the exclusion of supervisors from the NLRA’s

definition of “employee” preempted a state law “that provide[d] a private cause of]

action for employees discharged for union membership.” 416 U.S. at 654-55. The Court

held the NLRA “also freed the employer from liability in damages to the discharged

supervisors”, notwithstanding the state statute, because the federal law controlled. Id.

       The Supreme Court held that section 14(a) of the NLRA contained an express

statement of preemption that precluded employers from treating supervisors as

employees. Id. at 657-62. The Court concluded:

              [T]he second clause of § 14 (a) relieving the employer of
              obligations under “any law either national or local, relating
              to collective bargaining” applies to any law that requires an
              employer “to accord to the front line of management the
              anomalous status of employees.” S. Rep. No. 105, supra, at
              5. Enforcement against respondents in this case of §§ 95-81
              and 95-83 would plainly put pressure on respondents “to

                                             21
        Case 1:19-cv-01720-LJV Document 2-1 Filed 12/30/19 Page 22 of 25




               accord to the front line of management the anomalous status
               of employees,” and would therefore flout the national policy
               against compulsion upon employers from either federal or
               state agencies to treat supervisors as employees. Cf.
               Teamsters Union v. Morton, 377 U.S. 252, 258-260 (1964).

Id. at 622. Beasley has been followed and extended by Second Circuit authority. See

NLRB v. Meenan Oil Co., L.P., 139 F.3d 311, 320 (2d Cir. 1998) (quoting Hanna Mining Co.

v. Dist. 2, Marine Eng'rs Beneficial Ass'n, 382 U.S. 181, 188 (1965)); see also Schnurmacher

Nursing Home v. NLRB, 214 F.3d 260, 264 (2d Cir. 2000) (citing Beasley). As the court

recognized in Meenan, “[s]upervisors are not protected under the NLRA and do not

possess a right to bargain collectively.” 139 F.3d at 320.

       Section 14(a) of the NLRA provides that employers shall not be compelled to

treat supervisors as employees in relation to any law relating to collective bargaining.

The Act conflicts directly with the NLRA – employees with supervisor capacities may

unionize under the former but are prohibited from doing so under the latter.

III.   PLAINTIFFS AND THEIR MEMBERS WILL SUFFER IRREPARABLE HARM
       IF THE ACT IS ENFORCED AS WRITTEN.

       If the Act is permitted to take effect on January 1, 2020, farms will be in a position

where they have to decide whether to classify their supervisors, owners and family

members as farm laborers subject to wage, hour and overtime laws. The consequences

of a rushed, and ultimately erroneous, classification decision are severe. If a farm

decides to classify its supervisors, owners and family members as farm laborers, it will

violate of the Act’s collective bargaining provisions. 2 On the other hand, if a farm takes


2It is common practice for employers to train managers and supervisors regarding communication with
workers in order to assure compliance by owners, managers, supervisors and others in charge of the

                                                 22
         Case 1:19-cv-01720-LJV Document 2-1 Filed 12/30/19 Page 23 of 25




the more logical position that supervisors, owners and family members are not farm

laborers, the farm will be subjecting itself to criminal and civil penalties. New York State

Bar Ass’n v. Reno, 999 F. Supp. 710, 715 (N.D.N.Y. 1998) (finding threat of potential

future penalties irreparable harm); Le Van Hung v. Schaaf, No. 19-cv-01436, 2019 U.S.

Dist. LEXIS 45331, at *2-3 (N.D. Cal. Mar. 19, 2019) (finding possibility of criminal

sanctions irreparable harm); Doe v. Rensselaer Polytechnic Inst., No. 1:18-CV-1374, 2019

U.S. Dist. LEXIS 5396, at *13 (N.D.N.Y. Jan. 11, 2019) (threat of sanctions justifies

preliminary injunction). If the farm does nothing, it will be violating record-keeping

obligations, again subjecting the farm to criminal penalties. Reno, 999 F. Supp. at 715;

Schaaf, 2019 U.S. Dist. LEXIS 45331, at *2-3; Rensselaer, 2019 U.S. Dist. LEXIS 5396, at *13.

        New York Labor Law Article 6, § 198-a provides penalties for failure to pay any

employee the wages applicable under New York Law. A first offense is a misdemeanor

carrying a punishment of not less than five hundred dollars ($500) nor more than

twenty thousand dollars ($20,000) or by imprisonment of not more than one year, and

in the event that any second or subsequent offense occurs within six years of the date of

conviction for a prior offense, shall be guilty of a felony. (Exhibit 6). This law now

applies to officers and agents of a company. The Attorney General may prosecute

persons for non-payment of wages under N.Y. Labor Law, Article 7, § 214. (Exhibit 7)




business, so as to avoid violations of the law such as described in N.Y. Labor Law Article 20, § 704-
b. Such training needs to be completed prior to union related communications to be
effective. Employers are also obligated to enter into work agreements describing wage payments.
(Exhibit 13)


                                                    23
       Case 1:19-cv-01720-LJV Document 2-1 Filed 12/30/19 Page 24 of 25




       The prospect of criminal sanction for compliance with a law is unquestionably

irreparable harm. See, e.g., Planned Parenthood SE, Inc. v. Bentley, 951 F. Supp. 2d 1280,

1288-89 (M.D. Ala. 2013) (choice between maintaining business operations and facing

criminal penalties is irreparable harm). As a result of these potential consequences,

farm associations such as NYSVGA and NEDPA, cannot advise their member farms to

wait to change their pay practices until after January 1, 2020, or until more clarification

is provided by NYSDOL or PERB.

       Moreover, once pay classifications and rates are codified in work agreements (the

LS 309 form or something similar), the classification will have long-lasting, deleterious

consequences for farms. For example, the farms may be contractually obligated to

maintain their classification of a supervisor as a farm laborer, even if the law is

amended later. In fact, federal law requires farms who employ H2A workers to pay any

amounts promised at the time of recruitment or start of employment. Because the harm

cannot be reversed or remedied after the Act goes into effect, it is by definition

“irreparable.” See Vidal v. Nielsen, 279 F. Supp. 3d 401, 434 (E.D.N.Y 2013) (Irreparable

harm “cannot be remedied by an award of monetary damages.”). In addition, changing

pay for some similarly situated employees, while not making such changes for others,

due to artificial distinctions in the Act, will lead to irreparable harm due to damage to

employee and family relations. (See Exhibits 15-19).

                                      CONCLUSION

       For the foregoing reasons, the Court should restrain application and enforcement

of the Act until Plaintiffs’ Motion for Preliminary Injunction can be heard and should

                                             24
       Case 1:19-cv-01720-LJV Document 2-1 Filed 12/30/19 Page 25 of 25




enjoin the Act’s application and enforcement unless and until it is amended to address

the constitutional deficiency.

                                       Respectfully submitted,




                                       By: s/Charles B. Palmer
                                          Charles B. Palmer
                                          cbpalmer@michaelbest.com
                                          MICHAEL BEST & FRIEDRICH LLP
                                          N19 W24133 Riverwood Drive, Suite 200
                                          Waukesha, WI 53188
                                          Telephone: 262.956.6560
                                          Facsimile: 262.956.6565

                                           Leah H. Ziemba
                                           lhziemba@michaelbest.com
                                           Ian A. Pitz
                                           iapitz@michaelbest.com
                                           MICHAEL BEST & FRIEDRICH LLP
                                           One South Pinckney Street, Suite 700
                                           Madison, WI 53703
                                           Telephone: 608.257.3501
                                           Facsimile: 608.283.2275

                                           Dennis C. Vacco
                                           dvacco@lippes.com
                                           Scott S. Allen, Jr.
                                           sallen@lippes.com
                                           LIPPES MATHIAS WEXLER FRIEDMAN LLP
                                           50 Fountain Plaza, Suite 1700
                                           Buffalo, NY 14202-2216
                                           Telephone: 716.853.5100
                                           Facsimile: 716.853.5199


                                           Plaintiffs New York State Vegetable Growers
                                           Association, Inc. and Northeast Dairy Producers
                                           Association, Inc.




                                          25
